WHATLEY, Judge.
Calvin Hyde challenges the order of restitution entered after he pleaded guilty to second-degree grand theft, ten counts of third-degree grand theft, fourteen counts of unlawful financial transaction, racketeering, organized fraud, and exploitation of the elderly. He argues that the State’s evidence was insufficient to support the award of restitution because it consisted entirely of hearsay testimony. Specifically, the State presented one witness, a Florida Department of Law Enforcement agent, and she testified regarding a crime lab analyst’s findings that Hyde was the person who forged the signatures on the checks that were the subjects of the restitution award.
Hearsay testimony alone is not sufficient to support an award of restitution. Atkins v. State, 728 So.2d 288 (Fla. 2d DCA 1999); Moore v. State, 694 So.2d 836 (Fla. 2d DCA 1997).
Accordingly, we reverse the award of restitution and remand for a new hearing.
Reversed and remanded.
STRINGER and SILBERMAN, J., Concur.